EMPLOYMENT AGREEMENT This Agreement is entered into effective as of the 15th day of December, 2008, by and between Sonic Corp. (the “Corporation”), a Delaware corporation, and Clifford Hudson (the “Employee”). RECITALS Whereas, the Employee is currently serving as the Chief Executive Officer of the Corporation and is an integral part of its management; and Whereas, the Employee and the Corporation acknowledge that they previously entered into an Employment Agreement dated August 20, 1996, which is hereby canceled and superseded in its entirety by this Agreement; and Whereas, the Corporation's Board of Directors (the “Board”) has determined that it is appropriate to reinforce and encourage the continued attention and dedication of certain key members of the Corporation's management, including Employee, to their assigned duties without distraction and potentially disturbing circumstances arising from the possibility of a Change in Control (herein defined) of the Corporation; and Whereas, the Corporation desires to continue the services of Employee, whose experience, knowledge and abilities with respect to the business and affairs of the Corporation are extremely valuable to the Corporation; and Whereas, the parties hereto desire to enter into this Agreement setting forth the terms and conditions of the continued employment relationship of the Corporation and Employee. Now, therefore, it is agreed as follows: ARTICLE I 1.1Term of Employment.The Corporation shall employ Employee for a period of two years from the date hereof (the “Initial Term”). 1.2Extension of Initial Term.Upon each anniversary date of this Agreement, this Agreement shall be extended automatically for an additional one year period to maintain successive terms of two years each, unless either the Corporation or the Employee gives contrary written notice to the other not later than the anniversary date.As used herein, “Term” shall mean the Initial Term together with any renewal term(s) pursuant to this Section 1.2 1.3Termination of Agreement and Employment.The Corporation may terminate this Agreement and the Employee’s employment at any time effective upon written notice to the Employee.The Employee may terminate this Agreement and the Employee’s employment only after at least 30 days’ written notice to the Corporation, unless otherwise agreed by the Corporation. ARTICLE II Duties of the Employee Employee shall serve as the Chief Executive Officer of the Corporation.Employee shall do and perform all services, acts, or things necessary or advisable to manage and conduct the business of the Corporation consistent with such position subject to such policies and procedures as may be established by the Board. ARTICLE III Compensation 3.1Salary.For Employee's services to the Corporation as the Chief Executive Officer, Employee shall be paid a salary at the annual rate of $610,000 (herein referred to as “Salary”), payable in twenty-four equal installments on the first and fifteenth day of each month.On the first day of each calendar year during the term of this Agreement with the Corporation, Employee shall be eligible for an increase in Salary based on an evaluation of Employee’s performance during the past year with the Corporation.During the term of this Agreement, the Salary of the Employee shall not be decreased at any time from the Salary then in effect unless agreed to in writing by the Employee. 3.2Bonus.The Employee shall be entitled to participate in an equitable manner with other officers of the Corporation in discretionary cash bonuses as authorized by the Board.Such bonuses shall be paid not later than the 15th day of the third month following the later of the end of the Corporation’s tax year or the Employee’s tax year in which the bonuses are no longer subject to a substantial risk of forfeiture (within the meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)). ARTICLE IV Employee Benefits 4.1Use of Automobile.
